EXHIBIT 10.1

 
CONSULTING AGREEMENT
 
This Consulting Agreement (“Agreement”), dated as of January 22, 2013,
establishes the terms and conditions under which Texas Rare Earth Resources
Corp., a Delaware corporation (the “Company”), agrees to engage Chemetals, Inc.,
a New Jersey corporation (the “Consultant”), to provide the services herein in
connection with the Company completing a cash sale of the Company’s assets or
any other non-Securities based transaction as may be agreed upon by the Company
(a “Transaction”).
 
RECITALS
 
WHEREAS, the Company desires to retain the Consultant to perform services on the
Company’s behalf as described in this Agreement, and the Consultant desires to
perform such services subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the Company and Consultant hereby agree as follows:
 
1.           Statement of Services
 
(a)           Consultant agrees to provide contact information to the Company
regarding parties that the Company can contact to discuss entering into a
Transaction (“Introduced Parties”).  Consultant and the Company shall agree in
writing as to the Introduced Parties covered by this Agreement.
 
(b)           Consultant acknowledges and agrees that (i) this engagement is not
exclusive and the Company is free to contact potential parties not already
identified to the Company by the Consultant directly without having such parties
covered by this Agreement and engage other persons to provide similar or related
services, (ii) the Company shall have the sole authority to offer a Transaction
to, negotiate a Transaction with or accept or reject an offered Transaction by,
any Introduced Party, (iii) the Company is not obligated to compensate
Consultant pursuant to Section 2 below for Transactions offered to the Company
that the Company does not accept, Transactions that do not close or for any
transaction with an Introduced Party that involves, directly or indirectly,
Securities (as defined below), (iv) the Company is not obligated to compensate
the Consultant pursuant to Section 2 below for any Transactions completed by the
Company that do not directly involve an Introduced Party introduced to the
Company by Consultant and (v) after the initial Transaction by any Introduced
Party, Consultant shall not be entitled to any additional fees relating to any
subsequent Transactiont by such Interested Party with the Company.
 
(c)           Consultant acknowledges that its provision of services hereunder
is strictly limited to providing the Company contact with the relevant
Introduced Party and Consultant is not to solicit the Introduced Party on the
Company’s behalf in relation to the Transaction or otherwise, engage in any
negotiating or structuring of the Transaction, or be involved in any closing or
settlement aspects of the Transaction.
 
2.           Compensation
 
(a)           In consideration of and as compensation in full for the
Consultant’s services provided hereunder, upon satisfaction of all of the
conditions set forth in this Agreement, the Company shall pay Consultant the fee
as set forth in Exhibit A (the “Consultant’s Fee”).
 
(b)           The Consultant’s Fee shall be paid to the Consultant within 3
business days after the closing of a Transaction that meets the requirements of
this Agreement, including, but not limited to, the limitations on compensation
set forth in Section 1(b) above and Section 4(b) below.

 
 

--------------------------------------------------------------------------------

 

 
(c)           Consultant acknowledges it has no right to compensation, whether
equity, cash or otherwise, other than as set forth in this Section 2.
 
3.           Expenses. The Company agrees to reimburse the Consultant all
expenses previously approved by the Company in writing that are incurred by
Consultant in performing its duties under this Agreement during the term of this
Agreement.  Upon incurring such expenses, the Consultant shall promptly provide
the Company with an invoice accompanied by receipts and any other documentation
the Company deems necessary to reasonably document the Consultant’s
expenses.  The Company will reimburse documented and approved expenses on a
monthly basis and no later than 45 days following the receipt by the Company of
the invoice and proper documentation.  No expenses will be reimbursed without
prior authorization from an officer of the Company.
 
4.           Representations, Warranties and Covenants.  Consultant represents
and warrants to, and agrees with, the Company that, as of the date of this
Agreement:
 
(a)           it is responsible for its own compliance with all applicable laws
in the provision of its services under this Agreement, including but not limited
to, the Securities Act of 1933, as amended (the “Securities Act”), the
Investment Advisers Act of 1940, as amended, the Securities Exchange Act of 1934
(the “Exchange Act”), as amended, any applicable federal or state broker-dealer
registration requirements, any applicable state laws and regulations and any
laws and regulations of any foreign jurisdiction in which the Consultant
operates and any applicable bribery, fraud, kickback or other similar
anti-corruption law or regulation of any relevant country, including, but not
limited to, the United States Foreign Corrupt Practices Act of 1977, as amended
(collectively, “Anti-Bribery Laws”); Consultant acknowledges that it and any
person acting on its behlaf must not violate any applicable Anti-Bribery Laws;
 
(b)           it acknowledges and agrees that (i) the Consultant’s Fee shall not
be payable upon completion of any transaction with an Introduced Party that
involves directly or indirectly any Security (as defined below), and (ii) that
the Company is free to consider and agree with any Introduced Party to enter
into a transaction that involves a Security; for purposes of this Agreement
“Security” shall mean “security” as defined in the Securities Act or any
applicable state securities laws or regulations, and shall include, but not be
limited to, any note, stock, security future, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-sharing
agreement, investment contract, fractional undivided interest in oil, gas, or
other mineral rights, any put, call, straddle, option, or privilege on any
security, or any warrant or right to subscribe to or purchase, any of the above;
 
(c)           finding investors for companies is not part of Consultant’s
ordinary business activities;
 
(d)           it acknowledges that all negotiations concerning the Transaction
(including price and other terms) will take place directly between the Company
and the Introduced Party and Consultant is not acting as agent or principal in
the Transaction negotiations in any way;
 
(e)           it, either alone or through its agents: (i) does not and will not
hold any funds or securities in connection with the Transaction; (ii) has not
made and will not make any offers to sell Securities of the Company, but will
only make introductions as directed by the Company; and (iii) has not made and
will not make any representations respecting the business or affairs of the
Company to any Introduced Party or other person or entity, whether in connection
with the Transaction or otherwise;
 
 
2
 

--------------------------------------------------------------------------------

 
 
(f)           it will perform its services under this Agreement and such other
services as reasonable requested by the Company in connection with this
Agreement pursuant to the terms and conditions of this Agreement and consistent
with the standard of care for consultants in similar business enterprises.
 
5.           Indemnification
 
Consultant agrees to indemnify and hold harmless the Company and its respective
members, officers, directors, employees, legal counsel and its affiliates
against any and all losses, claims, damages and liabilities, joint or several,
and expenses (including all legal or other expenses reasonably incurred by the
Company) caused by or arising out of (i) any misrepresentation or untrue
statement or alleged misrepresentation or untrue statement of a material fact
made by Consultant to an Introduced Party, or the omission or the alleged
omission to state to the Introduced Party a material fact necessary in order to
make statements made to the Introduced Party not misleading in light of the
circumstances under which they were made (except to the extent such
misrepresentations, untrue statements or omissions are based solely on
information provided to Consultant by the Company), (ii) any breach or alleged
breach of any representation, warranty or covenant made by Consultant in this
Agreement, (iii) Consultant’s bad faith, gross negligence or willful misconduct
in performing the services described herein, or (iv) Consultant’s failure or
alleged failure to comply with any applicable laws or regulations.
 
6.           Confidentiality
 
(a)           For purposes of this Agreement, the term “Confidential
Information” means any information disclosed by the Company to the Consultant,
either directly or indirectly, in writing, orally or by inspection of tangible
objects (including without limitation documents, prototypes, samples, plant and
equipment), including any trade secrets, patents, copyrighted material, computer
applications, systems, software and programs, lists of clients and client
contacts and requirements, lists of referrals, lists of employees, lists of
assets, vendors, suppliers, confidential business information (whether or not
marked as confidential), including strategic plans and business dealings
regarding the Company’s financing arrangements, and all other ideas, processes,
designs, discoveries, inventions, improvements, concepts, methods, procedures,
techniques, written material, and other know-how, not generally known in the
trade or industry (whether or not patentable or entitled to trademark,
copyright, or other protection), developed or used in connection with the
Company’s business, any other information which is to be treated as confidential
or non-public because of any duty of confidentiality owed by the Company to a
third party, and any other information which the Company shall, in the ordinary
course, use and not release externally, except subject to restrictions on use
and disclosure.
 
(b)           Notwithstanding the provisions of Section 6(a), Confidential
Information does not include information that (i) is or becomes generally
publicly available other than as a result, directly or indirectly, of
Consultant’s disclosure or (ii) is or becomes available to Consultant on a
non-confidential basis from a source other than through the Company or its
representatives, provided that such source is not bound by a confidentiality
agreement with the Company or otherwise prohibited from transmitting the
information to Consultant by a contractual or legal obligation.
 
(c)           Consultant acknowledges that Consultant has been or will be given
access to Confidential Information during the Term.  Consultant agrees that
during and after the Term, Consultant will not disclose to any person or entity,
exclusive of directors, officers, employees or agents of the Company, any
Confidential Information without, and subject to the terms of, the prior written
authorization of the Company, including without limitation (i) the existence of
this Agreement, (b) that any Confidential Information has been requested by, or
made available to, the Consultant, (c) that any discussions or negotiations are
taking

3
 

--------------------------------------------------------------------------------

 

 
place concerning material expenditures or (d) any terms or conditions with
respect to financing arrangements.  Consultant agrees that Consultant possesses
no rights of ownership or use in, and shall not use or at any time hereafter
claim any rights of ownership or use in, any of the Confidential Information.
 
(d)           If in any legal or regulatory proceeding Consultant is requested
or ordered to disclose any of the Confidential Information, Consultant will
provide the Company with prompt notice so that the Company, whether aided by
Consultant or as an intervenor, may seek to prevent disclosure or, if that
cannot be achieved, the entry of a protective order or other appropriate
protective device or procedure in order to assure, to the extent practicable,
compliance with the terms of this Agreement.  If a protective order or other
remedy satisfactory to the Company is not obtained, Consultant will disclose
only that portion of the Confidential and Proprietary Information that
Consultant is advised by counsel is legally required to be disclosed (and will
provide a copy of any written memorandum in that connection to the Company or
its counsel as part of a common defense), and Consultant will exercise
Consultant’s best efforts to obtain a written protective order or other reliable
assurance that confidential treatment shall be accorded that portion of the
Confidential Information.
 
(e)           Consultant acknowledges that Consultant is aware (i) that the
United States securities laws restrict any person who has material nonpublic
information about a company from purchasing or selling securities of such
company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities and (ii) of Consultant’s responsibilities
under the Exchange Act, and the rules and regulations promulgated under the
Exchange Act and agrees that the Consultant will neither use, nor cause any
third party to use, any Confidential Information in contravention of the
Exchange Act or any such rules and regulations, including Rule 10b-5 promulgated
by the Securities and Exchange Commission.
 
7.           Term and Termination
 
(a)           Term.  Unless and until terminated as set forth herein, this
Agreement will continue in full force and effect for two (2) years from the date
set forth above (the “Term”). Except as set forth in Section 7(b) below, in the
event the Company terminates this Agreement, the Consultant will be entitled to
any earned but unpaid Consultant’s Fee pursuant to the terms of Section 2 above.
 
(b)           Termination.  The Company may terminate this Agreement (i)
immediately and without notice in the event of breach by Consultant of this
Agreement and (ii) within 30 days upon written notice for any reason other than
breach by Consultant of this Agreement.  In the event the Company terminates
this Agreement pursuant to Section 7(b)(i), Consultant will not be entitled to
any unpaid Consultant’s Fee; provided, however, that the Consultant shall be
entitled to retain any Consultant’s Fees paid up to the date of termination of
this Agreement, unless such Consultant’s Fee was obtained through fraud or other
willful misconduct of the Consultant.  In addition, upon breach of this
Agreement by Consultant, the Company will be entitled to all other remedies
available under applicable law, including injunctive relief for any violation or
threatened violation of Section 6, in relation to which the Consultant
acknowledges that monetary damages may not be sufficient remedy for a
breach.  In the event the Company terminates this Agreement pursuant to Section
7(b)(ii) or upon expiration of the term as defined in Section 7(a) above,
Consultant will be entitled to the Consultant’s Fee for any Transaction that
meets the requirements for compensation under this Agreement completed within
six months of the termination of this Agreement.
 
(c)           Surviving Provisions. Sections 2, 4, 5 and 6 will survive the
termination or expiration of this Agreement.

4
 

--------------------------------------------------------------------------------

 
 
8.           Independent Contractor.  Consultant will perform its services
hereunder as an independent contractor, and nothing in this Agreement will in
any way be construed to constitute Consultant the agent, employee or
representative of the Company.  Neither Consultant nor any agent acting on
behalf of Consultant will enter into any agreement or incur any obligations on
the Company’s behalf or commit the Company in any manner or make any
representations, warranties or promises on the Company’s behalf or hold itself
(or allow itself to be held) as having any authority whatsoever to bind the
Company without the Company’s prior written consent, or attempt to do any of the
foregoing.
 
9.           Miscellaneous
 
(a)           Covenant against Assignment. This Agreement is personal to the
parties hereto and, accordingly, neither the Agreement nor any right hereunder
or interest herein may be assigned or transferred or charged or otherwise dealt
with by either party without the express written consent of the
other.  Notwithstanding the foregoing, however, the Company will be entitled to
assign this Agreement and the Company’s rights hereunder to an affiliate of the
Company.
 
(b)           Entire Agreement; Amendment. This Agreement and the attached
exhibits constitute the entire agreement between the parties with respect to the
subject matter hereof and supersede any and all prior agreements between the
parties and understandings, written or oral, between the parties hereto.  This
Agreement may not be amended, nor any obligation hereunder waived, except by an
agreement in writing executed by, in the case of an amendment, each of the
parties hereto, and, in the case of a waiver, by the party waiving performance.
 
(c)           No Waiver.  The failure or delay by a party to enforce any
provision of this Agreement will not in any way be construed as a waiver of any
such provision or prevent that party from thereafter enforcing any other
provision of this Agreement.  The rights granted both parties hereunder are
cumulative and will not constitute a waiver of either party’s right to assert
any other legal remedy available to it.
 
(d)           Severability.  If any provision of this Agreement is held to be
void or unenforceable under the laws of any place governing its construction or
enforcement, this Agreement shall not be invalidated thereby, but shall be
construed to be in force with the same effect as though such provisions were
omitted.
 
(e)           Notices.  Any notice, demand, offer, request or other
communication required or permitted to be given by either the Company or
Consultant pursuant to the terms of this Agreement must be in writing and will
be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by electronic
mail or facsimile (with receipt of appropriate confirmation) to the address or
number provided to the other party or such other address or number as a party
may request by notifying the other in writing, (iv) two business days after
being deposited with an overnight courier service or (v) five business days
after being deposited in the mail (or airmail if the addressee is in another
country) with postage prepaid, and addressed to the party at the address
previously provided to the other party or such other address as a party may
request by notifying the other in writing.
 
(f)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.  Facsimile copies of signed
signature pages will be deemed binding originals.

5
 

--------------------------------------------------------------------------------

 

 
(g)           Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, which shall be the proper law hereof without reference to any
conflicts of law principles.  Delaware state or federal courts shall have
exclusive jurisdiction over all controversies arising out of or related to this
Agreement. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING
ANY OBJECTION BASED ON THE GROUNDS OF LACK OF VENUE OR FORUM NON CONVENIENS,
WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING
IN SUCH JURISDICTION BASED ON ANY SUCH CONTROVERSY.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 

6
 

--------------------------------------------------------------------------------

 

 
The parties have executed this Agreement as of the date first set forth above.
 
 

 
COMPANY:


TEXAS RARE EARTH RESOURCES CORP.
      /s/ Daniel Gorski         By: Daniel Gorski  
Title: Chief Executive Offcer

 
 
 

 
CONSULTANT:


CHEMETALS, INC.
      /s/ Peng Cheng         By: Peng Cheng  
Title: President

 
 

7
 

--------------------------------------------------------------------------------

 



 


Exhibit A
 
CONSULTANT’S FEE
 
Subject to the terms of this Agreement and this Exhibit A, the Consultant’s Fee
shall equal any of the following:
 
 
1.
In the event the net aggregate consideration received by the Company in the
Transaction is greater than $100 million (including $100 million), the
Consultant shall be entitled to the following Consultant’s Fee:

 
 
a.
One million common share purchase options exercisable for a period of one year
at $1.00 per share to be issued at the closing of the Transaction; and

 
 
b.
Cash success fee equal to 2% of the net aggregate consideration received by the
Company.

 
 
2.
In the event the net aggregate consideration received by the Company in the
Transaction is greater than $200 million (including $200 million), the
Consultant shall be entitled to the following Consultant’s Fee:

 
 
a.
Two million common share purchase options exercisable for a period of one year
at a price of $1.00 per share to be issued at the closing of the Transaction;
and

 
 
b.
Cash success fee equal to 2% of the net aggregate consideration received by the
Company.

 
 
3.
In the event the net aggregate consideration received by the Company in the
Transaction is less than $100 million, the Consultant shall be entitled to the
following Consultant’s Fee:

 
 
a.
500,000 common share purchase options exercisable for a period of one year at a
price of $1.00 per share to be issued at the closing of the Transaction; and

 
 
b.
Cash success fee equal to 2% of the net aggregate consideration received by the
Company.

 


 



 
 

--------------------------------------------------------------------------------

 
